Exhibit 99.1 ATLANTIC AMERICAN REPORTS INCREASED SECOND QUARTER AND SIX MONTH RESULTS ATLANTA, Georgia, August 9, 2012 - Atlantic American Corporation (Nasdaq-AAME) today reported increased second quarter and six month results.Net income for the three month period ended June 30, 2012 was $781 thousand, or $0.03 per diluted share, four times greater than the net income of $192 thousand, or nil per diluted share, for the three month period ended June 30, 2011.Net income for the six month period ended June 30, 2012 increased 269% to $2.4 million, or $0.10 per diluted share, from net income of $661 thousand, or $0.02 per diluted share, in the comparable period of 2011.Realized investment gains contributed to the increased earnings and were $470 thousand for the three month period ended June 30, 2012 versus $70 thousand for the comparable period in 2011 and $1.4 million for the six month period ended June 30, 2012 versus $71 thousand for the comparable period in 2011.Book value increased to $4.44 per share at June 30, 2012 from $4.20 per share at December 31, 2011. Total revenues for the three month period ended June 30, 2012 were $35.0 million, increasing 20.2% from the $29.1 million for the three month period ended June 30, 2011.Insurance premiums during this quarter increased 20.6% from the comparable 2011 period premiums.For the six month period ended June 30, 2012, revenues were $69.5 million, increasing 21.7% from the comparable 2011 period revenues of $57.1 million.The increase in premiums during the three month and six month periods ended June 30, 2012 resulted primarily from increased sales of the Medicare supplement product in the life and health segment and increased commercial automobile premiums in the property and casualty segment.Operating income for the three month period ended June 30, 2012 was $384 thousand, a 46.6% increase over the $262 thousand for the comparable period of 2011; and for the six month period ended June 30, 2012 was $1.1 million, a 28.9% increase over the $889 thousand for the comparable period of 2011. “Halfway through 2012, the year looks extremely promising,” said Hilton H. Howell, Jr., chairman, president and chief executive officer.“Our production trend, particularly in our life and health operation, has been unprecedented and we are extremely appreciative of the efforts of all of our hardworking agents.They are quite obviously committed to our products and our Company and those efforts are reflected in our results.Our operating results continue to increase at a double digit rate as we grow the top line while continuing to invest in technology and other efficiencies which permit us to grow our business without necessarily increasing our costs at a comparable rate.While we are beginning to see some hardening in the property and casualty market, our property and casualty operation continues to rationalize their existing book of business and evaluate new opportunities.We are optimistic that the trends evidenced in the first half of 2012 will continue for the foreseeable future.” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal subsidiaries consist of American Southern Insurance Company, American Safety Insurance Company, and Bankers Fidelity Life Insurance Company. Note regarding Private Securities Litigation Reform Act: Except for historical information contained herein, this press release contains forward-looking statements that involve a number of risks and uncertainties.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Financial Data Three months ended Six months ended June 30, June 30, (Unaudited; In thousands, except per share data) Insurance premiums Life and health $ 21,926 $ 16,466 $ 42,795 $ 32,455 Property and casualty Investment income Realized investment gains, net 70 71 Other income 36 65 Total revenue Insurance benefits and losses incurred Life and health Property and casualty Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes Income tax expense 73 Net income $ 781 $ 192 Basic earnings per common share $ 0.03 $ - Diluted earnings per common share $ 0.03 $ - Reconciliation of Net Income to non-GAAP measurements Net income $ 781 $ 192 $ 2,438 $ 661 Income tax expense 73 Realized investment gains, net Operating income $ 384 $ 262 $ 1,146 June 30, December 31, Selected Balance Sheet Data Total cash and investments Insurance subsidiaries Parent and other Total assets Insurance reserves and policyholder funds Debt Total shareholders' equity Book value per common share Statutory capital and surplus Life and health Property and casualty
